15‐3449                                                                                   
United States v. Olmeda 
                                                 
                               UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                        _______________ 

                                August Term, 2017 
                                                 
            (Submitted: February 28, 2018               Decided: June 22, 2018) 
                                                 
                                Docket No. 15‐3449 
                                 _______________ 
                                                 
                            UNITED STATES OF AMERICA, 
                                                 
                                      Appellee, 
                                            
                                       —v.— 

                                                 ANTONIO OLMEDA, 
                                                              
                                                 Defendant‐Appellant. 
                                                  _______________ 
B e f o r e: 
        
     KATZMANN, Chief Judge, LEVAL, Circuit Judge, and CARTER, District Judge.* 
                                          
                                 _______________ 
 
       Defendant‐Appellant Antonio Olmeda was sentenced to 151 months’ 
imprisonment for various firearms offenses. He received a four‐level sentence 
enhancement for related felony offenses that were pending in state court at the 
time of the federal sentencing. Olmeda argues that under U.S.S.G. § 5G1.3(c), 
                                                    

      *  Judge Andrew L. Carter, of the United States District Court for the Southern 
District of New York, sitting by designation. 
 

which instructs that a federal sentence “shall . . . run concurrently” to “a state 
term of imprisonment [that] is anticipated to result from another offense that is 
relevant conduct to the instant offense of conviction,” the district court erred by 
not ordering that his federal sentence run concurrent to any ensuing state 
sentence. We hold that Section 5G1.3(c) applies where state charges for relevant 
conduct are pending at the time of the federal sentencing. Because the district 
court did not ultimately address Olmeda’s request for a concurrent sentence, we 
REMAND with instructions for the district court to vacate the sentence and 
resentence in a manner consistent with this opinion. 
                                  _______________ 

             Shane T. Stansbury and Sarah K. Eddy, Assistant United States 
                  Attorneys, for Geoffrey S. Berman, United States Attorney for 
                  the Southern District of New York, New York, NY, for 
                  Appellee. 
              
             Antonio Olmeda, pro se, Dannemora, NY, for Defendant‐Appellant. 

             _______________ 

PER CURIAM:  

      Defendant‐Appellant, Antonio Olmeda, who was convicted of multiple 

firearm offenses, appeals his 151‐month sentence. He argues that the district 

court (Berman, J.) erred by not ordering that his federal sentence run concurrent 

to any sentence that ensued from then‐pending state charges. In support, 

Olmeda cites U.S.S.G. § 5G1.3(c) of the Federal Sentencing Guidelines, which 

instructs that a federal sentence “shall be imposed to run concurrently” to “a 

state term of imprisonment [that] is anticipated to result from another offense 

                                          2 
 
 

that is relevant conduct to the instant offense of conviction.” This Court has not 

addressed when “a term of imprisonment is anticipated” under Section 5G1.3(c). 

We now hold that Section 5G1.3(c) applies where state charges are pending—but 

have not yet been the subject of a trial or a guilty plea—at the time of the federal 

sentencing. In doing so, we do not fault the district court for not foreseeing what 

we hold today. 

      In this case, Olmeda not only faced state charges for relevant conduct at 

the time of his federal sentencing, but also received a substantial federal 

sentencing enhancement because of those pending charges. There is no 

indication in the record that the district court considered Section 5G1.3(c)’s policy 

statement when imposing the final sentence, and, because the state charges 

significantly increased Olmeda’s Guidelines range, we cannot be confident that 

the district court would have imposed the same sentence had it done so. 

Accordingly, we REMAND with instructions for the district court to vacate the 

sentence and resentence in a manner consistent with this opinion.1  



                                                    

      1 A summary order issued simultaneously with this opinion addresses the 
 
balance of Olmeda’s claims on appeal. 

                                                       3 
 

                                   BACKGROUND 

      In December 2011, New York authorities arrested Olmeda for attempted 

murder, attempted assault on a police officer with a deadly weapon, attempted 

assault, and criminal possession of a weapon. All these charges related to an 

altercation with New York police officers the prior week. At the time of the 

arrest, Olmeda had two firearms in his possession. Later searches of his home 

and storage locker revealed a cache of over 20 additional firearms.  

      In August 2013, while state proceedings were ongoing, a federal grand 

jury returned a six‐count indictment against Olmeda. It charged three counts of 

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and 

three counts of possession of unregistered firearms, in violation of 26 U.S.C. §§ 

5845, 5861(d). Later that month, Olmeda was transferred to federal custody. 

Olmeda waived his right to counsel and pleaded guilty to the six federal counts 

in October 2014.  

      At the federal sentencing, the government argued that Olmeda should 

receive a four‐level enhancement under U.S.S.G. § 2K2.1(b)(6) because he used 

one of the firearms in connection with another felony offense—the altercation 




                                          4 
 
 

with the New York police officers at issue in the state charges (the “relevant 

conduct enhancement”). Olmeda opposed that enhancement. He also asked the 

district court to direct that his federal sentence be served concurrently with any 

term of imprisonment for the pending state charges pursuant to U.S.S.G. § 5G1.3.  

      In the first of five sentencing hearings, the district court initially rejected 

the four‐level relevant conduct enhancement, explaining that the “state charges 

are proceeding on one path and these federal charges are proceeding on another 

path.” D. Ct. Dkt. No. 79 at 22. Likewise, the court declined to order a concurrent 

sentence, explaining, “[t]here is no sentence. Indeed, there is no conviction yet in 

the state case. So this federal sentence stands on its own today and what happens 

in state court will be up to the state court.” D. Ct. Dkt. No. 79 at 17–18. Under this 

approach, the court calculated a Guidelines range of 78 to 97 months. The 

government objected to the district court’s decision not to apply the 

enhancement and requested a Fatico hearing so that it could prove the facts 

supporting the four‐level increase.  

      The Fatico hearing was held in July 2015. After the hearing, the district 

court concluded that the government had proven the state offenses at issue in the 




                                           5 
 
 

relevant conduct enhancement by a preponderance of the evidence. Thus, at the 

final sentencing hearing, which occurred in October 2015, the district court 

applied the associated four‐level increase and calculated a Guidelines range of 

121 to 151 months. The district court briefly inquired as to the status of the state 

proceedings and was informed that Olmeda had not yet been convicted. The 

district court did not revisit Olmeda’s request that his federal sentence be served 

concurrent with any forthcoming state sentence. After addressing Olmeda’s 

other objections, the district court sentenced him to 151 months. This appeal 

timely followed.  

                                    DISCUSSION 

I.    Standard of Review 

      The proper interpretation of the Guidelines is a question of law subject to 

de novo review. United States v. Lisyansky, 806 F.3d 706, 709 (2d Cir. 2015) (per 

curiam). The substantive and procedural reasonableness of a particular sentence 

is reviewed under an abuse‐of‐discretion standard. United States v. Johnson, 567 

F.3d 40, 51 (2d Cir. 2009). 




                                           6 
 
 

II. Application of Section 5G1.3(c) 

      On appeal, Olmeda—still proceeding pro se—argues that because of the 

New York charges pending at the time of his federal sentencing, U.S.S.G. § 

5G1.3(c)’s policy statement regarding “anticipated” state sentences applied. For 

that reason, he contends, the district court erred by not ordering that his federal 

sentence run concurrent with any ensuing state sentence. We begin by 

addressing whether Olmeda is correct that U.S.S.G. § 5G1.3(c) applies when state 

charges are pending but a defendant has not yet been convicted.  

      A.     “Anticipated” State Sentence 

      Sentencing is “a matter of discretion traditionally committed to the 

Judiciary.” Setser v. United States, 566 U.S. 231, 236 (2012). When multiple 

sentences are imposed simultaneously, or a prior sentence has already been 

imposed, including in state proceedings, “[j]udges have long been understood to 

have discretion to select whether the sentences they impose will run concurrently 

or consecutively.” Id. Where a state sentence has not yet been imposed, views 

about judicial authority have been more dynamic.  




                                          7 
 
 

      Although courts had long held that a federal judge’s authority to impose a 

concurrent or consecutive sentence “may be exercised regardless of whether the 

state sentence has yet been imposed,” Salley v. United States, 786 F.2d 546, 547 (2d 

Cir. 1986), passage of the Sentencing Reform Act generated uncertainty about 

this traditional view. That statute, which went into effect in 1987, explains that 

sentences “may run concurrently or consecutively” when “multiple terms or 

imprisonment are imposed . . . at the same time” or “if a term of imprisonment is 

imposed on a defendant who is already subject to an undischarged term of 

imprisonment.” 18 U.S.C. § 3584(a). Because Section 3584(a) did not address 

defendants who were sentenced in federal court when “the state court had not 

yet imposed any prison term on the then‐pending state charge,” we later 

concluded that district courts no longer had authority to order that the federal 

sentence run consecutively to an expected state sentence. United States v. Donoso, 

521 F.3d 144, 149 (2d Cir. 2008) (per curiam).  

      A few years later, the Supreme Court took up the issue in Setser v. United 

States. There a defendant whose federal sentence was ordered to be served 

consecutive to the sentence associated with then‐pending state charges argued—




                                          8 
 
 

consistent with Donoso—that the sentence violated Section 3584(a). Concluding 

that “nothing in the Sentencing Reform Act, or in any other provision of law, . . . 

show[s] that Congress foreclosed the exercise of district courts’ sentencing 

discretion in these circumstances,” the Court held that district courts retained 

discretion to order that a federal sentence run consecutively (or concurrently) 

“where a federal judge anticipates a state sentence that has not yet been 

imposed.” 566 U.S. at 236–37. 

      In the wake of Setser, the United States Sentencing Commission amended 

U.S.S.G. § 5G1.3 by adding subsection (c)—the provision at issue here. This 

provision states, “If . . . a state term of imprisonment is anticipated to result from 

another offense that is relevant conduct to the instant offense of conviction . . . , 

the sentence for the instant offense shall be imposed to run concurrently to the 

anticipated term of imprisonment.” U.S.S.G. § 5G1.3(c). According to the 

accompanying commentary,  

      This amendment is a . . . response to the Supreme Court’s decision in 
      Setser . . . . [It] reflects the Commission’s determination that the 
      concurrent sentence benefits of subsection (b) of § 5G1.3 should be 
      available not only in cases in which the state sentence has already 
      been imposed at the time of federal sentencing (as subsection (b) 
      provides), but also in cases in which the state sentence 


                                           9 
 
 

      is anticipated but has not yet been imposed . . . . By requiring courts 
      to impose a concurrent sentence in these cases, the amendment 
      reduces disparities between defendants whose state sentences have 
      already been imposed and those whose state sentences have not yet 
      been imposed.  

U.S.S.G. § 5G1.3, Historical Notes, 2014 Amendments.  

      Although Section 5G1.3(c) does not define the word “anticipated,” we 

understand this term to bear the same meaning it had in Setser, the genesis for 

the amendment. It follows that an “anticipated” state sentence must, at 

minimum, encompass sentences associated with state charges for relevant 

conduct that are pending at the time of a defendant’s federal sentencing. Cf. 

United States v. Looney, 606 F. App’x 744, 748 (5th Cir. 2015) (per curiam) (holding 

that “the district court has the discretion to impose a sentence concurrent with a 

future state sentence when state charges are pending against the defendant”); see 

also United States v. Tysor, 670 F. App’x 185, 186–87 (4th Cir. 2016) (per curiam) 

(recognizing that a district court can order that a federal sentence be served 

concurrent with any sentence ensuing from pending state charges). 




                                          10 
 
 

      B.         The District Court’s Ruling 

      Under the foregoing interpretation, Section 5G1.3(c) squarely applied to 

Olmeda’s federal sentencing.2 A “state term of imprisonment [was] anticipated to 

result” from the pending New York charges, and the Revised Pre‐Sentence 

Report acknowledged that the state charges were “relevant conduct to the instant 

offense of conviction” under U.S.S.G. § 1B1.3(a)(1). Indeed, the state offenses 

were not simply relevant, they formed the basis for the four‐level enhancement 

that increased Olmeda’s Guidelines range by over fifty percent. 

      Because Section 5G1.3(c) was a “pertinent Sentencing Commission policy 

statement,” the district court was required to “take [it] into account.” United 

States v. Cavera, 550 F.3d 180, 188–89 (2d Cir. 2008) (en banc) (citing 18 U.S.C. § 

3553(a)(5)). But, the district court’s only reference to Olmeda’s request for a 

concurrent sentence was superseded by subsequent events. At the first 



                                                    

      2  The government initially argued that Section 5G1.3(c) did not apply to Olmeda 
because his guilt for the state offenses had not been established when his federal 
sentence was imposed. However, after being ordered to provide supplemental briefing 
on this question, it now concedes that “an ‘anticipated’ state sentence includes a 
sentence expected to follow upon state charges of which the defendant has not yet been 
 
convicted.” Gov. Supp. Br. at 1. 

                                                       11 
 

sentencing hearing, when the district court declined the request, the court 

viewed the “state charges [as] proceeding on one path [while] these federal 

charges are proceeding on another path.” D. Ct. Dkt. No. 79 at 22. When the 

district court later reversed course and decided to apply the relevant conduct 

enhancement, these paths converged. Yet, the district court did not revisit 

Olmeda’s request for a concurrent sentence. Because the district courts must 

“remain cognizant of [the Guidelines] throughout the sentencing process,” Gall v. 

United States, 552 U.S. 38, 50 n.6 (2007), this was akin to the district court not 

recalculating the defendant’s Guidelines range, Cavera, 550 F.3d at 190. 

      The government takes a different view, insisting that the district court 

properly declined to order a concurrent sentence on the basis that it lacked 

sufficient information. Although the sentencing transcripts contain no statement 

to this effect, the government infers that the district court declined to follow 

Section 5G1.3(c) because, at the time of the federal sentencing, no state trial date 

had been set and the charges were unproven. We disagree with this 

interpretation of the record. The district court did briefly inquire as to the status 

of the state proceedings, but there is no indication that the absence of a trial date 




                                           12 
 
 

was the reason the district court did not order a concurrent sentence. As to the 

fact that the charges had not yet been proven beyond a reasonable doubt, this is 

inherent in a posture involving pending state charges. Because Section 5G1.3(c) 

recommends a concurrent sentence in this circumstance, we cannot presume that 

the district court declined to follow the Guidelines simply because the defendant 

had not yet been convicted. 

      Alternatively, the government argues that any error the district court 

committed in failing to address Section 5G1.3(c) did not impair Olmeda’s 

substantial rights. To be sure, this Court has held that where “the record 

indicates clearly that the district court would have imposed the same sentence in 

any event, [a procedural] error may be deemed harmless.” United States v. Jass, 

569 F.3d 47, 68 (2d Cir. 2009) (internal quotation marks omitted). But, we have 

also cautioned that we will not “lightly assume that” proper attention to the 

Guidelines “would not affect the sentence.” United States v. Feldman, 647 F.3d 450, 

460 (2d Cir. 2011). The Court is “especially wary of making such an assumption” 

where, in the absence of an error, the defendant’s Guidelines range would have 

been substantially lower. Id. Here, the relevant conduct enhancement increased 




                                         13 
 
 

Olmeda’s Guidelines range by more than fifty percent. And, because the district 

court never addressed Olmeda’s request for a concurrent sentence after applying 

the enhancement, we cannot be confident that it would have imposed the same 

sentence had it considered the policy statement in Section 5G1.3(c). As a result, 

we cannot conclude that the procedural error was harmless. 

                                                       CONCLUSION 

      For the foregoing reasons, we REMAND with instructions to vacate the 

sentence and resentence in a manner consistent with this opinion.3 




                                                    

      3   The record indicates that Olmeda’s state sentence was imposed in July 2016. If 
so, at resentencing Olmeda’s state conviction will be considered a prior offense 
governed by Section 5G1.3(b), which also advises that the federal sentence “shall be 
 
imposed to run concurrently” to the state sentence. 

                                                           14